

115 HR 3700 IH: Investing in 21st Century Schools Act
U.S. House of Representatives
2017-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3700IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2017Mr. Kind (for himself and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend qualified zone academy bonds for 4 years and
			 to reduce the private business contribution requirement with respect to
			 such bonds.
	
 1.Short titleThis Act may be cited as the Investing in 21st Century Schools Act. 2.Extension and modification of qualified zone academy bonds (a)ExtensionSection 54E(c)(1) of the Internal Revenue Code of 1986 is amended by striking and 2016 and inserting 2016, 2017, 2018, 2019, and 2020.
 (b)Reduction of private business contribution requirementSection 54E(b) of such Code is amended by striking 10 percent and inserting 5 percent. (c)Effective dateThe amendments made by this section shall apply to obligations issued after the date of the enactment of this Act.
			